   Case 3:19-cv-02074-G Document 22 Filed 10/30/19        Page 1 of 4 PageID 338


                      UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                            DALLAS DIVISION




NATIONAL RIFLE ASSOCIATION OF              )
AMERICA,                                   )
                                           )
      Plaintiff and Counter-Defendant,     )
                                           )
and                                        )
                                           )
WAYNE LAPIERRE,                            )
                                           )
      Third-Party Defendant,               )             CIVIL ACTION NO.
                                           )
VS.                                        )             3:19-CV-2074-G
                                           )
ACKERMAN MCQUEEN, INC.,                    )
                                           )
      Defendant and Counter-Plaintiff,     )
                                           )
and                                        )
                                           )
MERCURY GROUP, INC., ET AL.,               )
                                           )
      Defendants.                          )




 STIPULATION AND ORDER ON DEFENDANTS’ PENDING MOTION TO
                         DISMISS

      The Plaintiff filed its Original Complaint in the above-captioned action in the

Unites States District Court for the Northern District of Texas, on August 30, 2019.

      On October 1, 2019, the above-listed defendants filed Defendants’ Motion to

Dismiss for Failure to State a Claim against and an Answer to the then-operative
   Case 3:19-cv-02074-G Document 22 Filed 10/30/19         Page 2 of 4 PageID 339


Original Complaint. See ECF Nos. 9-10, 12; having elected to answer the claim of

copyright infringement, the Motion to Dismiss was directed to the remaining two

original causes of action: (1) False Association under the Lanham Act and (2)

conversion.

      On the same day, Defendant Ackerman filed a separate Counterclaims and

Third-Party Complaint against the NRA and Third-Party Defendant Mr. Wayne

LaPierre.

      Pursuant to an unopposed Motion to Extend Deadlines filed by the NRA, this

court granted the extension requested and ordered that the NRA had until Friday,

October 25, 2019 both to amend its Original Complaint and to respond to

Defendant Ackerman’s Counterclaim, and further provided it until Tuesday, October

29, 2019, to respond to the Motion to Dismiss. See ECF No. 15.

      On October 25, 2019, the NRA answered the Counterclaims and filed its First

Amended Complaint. See ECF Nos. 17-18.

      The NRA contends that by filing the First Amended Complaint, Defendants’

Motion to Dismiss is rendered moot as it challenges the Original Complaint, because

that complaint is now superseded by the Amended Complaint, which contains the

modifications discussed above. See King v. Dogan, 31 F.3d 344, 346 (5th Cir.1994)

(“An amended complaint supersedes the original complaint and renders it of no legal

effect”); Ramirez v. Cty. of San Bernardino, 806 F.3d 1002, 1008 (9th Cir. 2015)



                                         -2-
   Case 3:19-cv-02074-G Document 22 Filed 10/30/19          Page 3 of 4 PageID 340


(“Consequently, the Plaintiff’s Second Amended Complaint superseded the First

Amended Complaint, and the First Amended Complaint ceased to exist. Because the

Defendants’ motion to dismiss targeted the Plaintiff’s First Amended Complaint,

which was no longer in effect, we conclude that the motion to dismiss should have

been deemed moot before the district court granted it.”).

      On October 28, 2019, counsel for the NRA conferred with counsel for

Defendants, who indicated that they were not opposed to the relief requested in the

motion.

      For good cause shown in the NRA’s Unopposed Motion on Defendants’

Pending Motion to Dismiss, to which Defendants did not oppose, the court hereby

orders that:

      1.       Defendants’ Motion to Dismiss for Failure to State a Claim, see ECF

               Nos. 9-10, shall be deemed withdrawn; and

      2.       The parties shall meet and confer concerning a reasonable schedule for

               briefing any additional motion to dismiss pursuant to Fed. R. Civ. P.

               12(b)(6) and present such schedule to the court no later than November

               1, 2019, for the court’s approval.




                                           -3-
  Case 3:19-cv-02074-G Document 22 Filed 10/30/19   Page 4 of 4 PageID 341


SO ORDERED.

October 30, 2019.




                                  ___________________________________
                                  A. JOE FISH
                                  Senior United States District Judge




                                   -4-
